99 F.3d 1139
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth J. MEEK, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 96-3428.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1996.

1
Before:  SUHRHEINRICH and DAUGHTREY, Circuit Judges;  JOHNSTONE, District Judge.*

ORDER

2
Kenneth J. Meek appeals a district court judgment affirming the Commissioner's denial of his application for social security disability insurance benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Meek filed an application for social security disability insurance benefits and for supplemental security income benefits alleging that he suffered from hypertension, arthritis in the back, and pain in the back, knee, and chest.  Following a hearing, an administrative law judge (ALJ) granted Meek's application for supplemental security income benefits.  However, the ALJ denied Meek's request for disability insurance benefits concluding that Meek was not disabled prior to the expiration of his insured status.  The Appeals Council declined to review the ALJ's determination.


4
Meek then filed a complaint seeking review of the Commissioner's decision denying his application for social security disability insurance benefits.  Upon de novo review of a magistrate judge's report, the district court granted judgment for the Commissioner.


5
Upon review, we conclude that substantial evidence exists to support the Commissioner's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
In liberally construing Meek's pro se brief, it appears that Meek is arguing that there is not substantial evidence to support the Commissioner's decision.  However, the medical records prior to the expiration of Meek's insured status indicate that he had been treated for such minor impairments as sun poisoning, coughing, and a sore throat.  Although Meek had complained of leg and back pain, there was no evidence that these complaints were caused by a disabling condition.  Therefore, the decision of the Commissioner is supported by substantial evidence.


7
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, United States District Judge for the Western District of Kentucky, sitting by designation